Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meijer et al. (DE 10 2005 061663).
	Meijer et al. (DE 10 2005 061663) discloses, in figs. 1-10, an ion implantation device for implanting ions into a wafer, which includes an ion beam 14 for implanting ions into a wafer 18 (see fig. 1), a filter frame 46 for holding a filter 20 (see fig. 1), and protruding microstructures of the filter 50, 52 that face away from the wafer 18 and towards the ion beam 14 (see figs. 2, 3).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimaki Makoto (WO 2005/078758).
	Fujimaki Makoto (WO 2005/078758) discloses, in figs. 1-8C, an ion implantation apparatus which includes an ion beam A for implanting ions into a wafer S (see fig. 1), a filter 9 (see fig. 1), and protruding microstructures of the filter 9 that face away from the wafer S and towards the ion beam A (see figs. 7A and 7B).
A filter frame is considered to be inherent in the Fujimaki Makoto (WO 2005/078758) ion implantation apparatus to hold the filter 21 to be above the wafer S (see figs. 1, 4A-4D, 7A-7B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Glavish et al. (6,639,227) discloses an ion implantation apparatus having a filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881